AGL RESOURCES INC. BYLAWS (as amended April 28, 2015) AGL Resources Inc. Bylaws - April 28, 2015 TABLE OF CONTENTS Page ARTICLE I SHAREHOLDERS 1 SECTION 1.1. Date, Time and Place of Meetings 1 SECTION 1.2. Annual Meetings 1 SECTION 1.3. Special Meetings 2 SECTION 1.4. Determination of Validity of Notice of ShareholderProposal for Business 4 SECTION 1.5. Notice of Meetings 4 SECTION 1.6. Record Date 4 SECTION 1.7. Shareholders' List for Meeting 5 SECTION 1.8. Quorum 5 SECTION 1.9. Adjournment of Meetings 5 SECTION 1.10. Vote Required 6 SECTION 1.11. Voting Entitlement of Shares; Proxies 6 SECTION 1.12. Inspectors of Election 6 ARTICLE II BOARD OF DIRECTORS 7 SECTION 2.1. General Powers 7 SECTION 2.2. Number and Tenure 7 SECTION 2.3. Qualifications of Directors 7 SECTION 2.3.1. Vote Required in Director Elections 7 SECTION 2.3.2. Re-election after Termination of Principal Employment 9 SECTION 2.3.3. Terminating Events 9 SECTION 2.4. Vacancies 9 SECTION 2.5. Meetings 9 SECTION 2.6. Quorum and Voting 10 SECTION 2.7. Action Without Meeting 10 SECTION 2.8. Remote Participation in a Meeting 10 SECTION 2.9. Compensation of Directors 10 SECTION 2.10. Removal of Directors by Shareholders 11 SECTION 2.11. Nomination of Directors 11 SECTION 2.12. Indemnification 11 SECTION 2.12.1. Determination of Eligibility for Indemnification 11 SECTION 2.12.2. Rights Not Exclusive 12 SECTION 2.12.3. Insurance 12 SECTION 2.12.4. Reports to Shareholders 12 ARTICLE III COMMITTEES 12 SECTION 3.1. Committees 12 SECTION 3.2. Meetings of Committees 13 ARTICLE IV NOTICES 14 SECTION 4.1. Notice 14 SECTION 4.2. Waiver of Notice 14 AGL Resources Inc. Bylaws - April 28, 2015 ARTICLE V OFFICERS 15 SECTION 5.1 Aappointment 15 SECTION 5.2. Resignation and Removal of Officers 15 SECTION 5.3. Vacancies 15 SECTION 5.4. Powers and Duties 15 SECTION 5.4.1. Chairman of the Board of Directors 15 SECTION 5.4.2. Chief Executive Officer 16 SECTION 5.4.3. President 16 SECTION 5.4.4. Vice Presidents 16 SECTION 5.4.5. Chief Financial Officer 17 SECTION 5.4.6. Chief Operating Officer 17 SECTION 5.4.7. Corporate Secretary 17 SECTION 5.4.8. Treasurer 17 SECTION 5.4.9. Controller 18 SECTION 5.4.10. Assistant Vice President, Assistant Corporate Secretaryand Assistant Treasurer 18 SECTION 5.4.11. Other Officers 18 SECTION 5.5. Officers Holding More Than One Office 18 SECTION 5.6. Compensation 18 ARTICLE VI CAPITAL STOCK 18 SECTION 6.1. Share Certificates 18 SECTION 6.2. Record of Shareholders 19 SECTION 6.3. Lost Certificates 19 SECTION 6.4. Transfers of Shares 19 SECTION 6.5. Transfer Agents and Registrars 20 ARTICLE VII GENERAL PROVISIONS 20 SECTION 7.1. Indemnification of Officers, Employees and Agents 20 SECTION 7.2. Seal 20 SECTION 7.3. Voting Shares in Other Corporations 20 SECTION 7.4. Amendment of Bylaws 20 SECTION 7.5. Execution of Bonds, Debentures, Evidences of Indebtedness,Checks, Drafts and Other Obligationsand Orders for Payment 21 SECTION 7.6. Business Combinations 21 ARTICLE VIII EMERGENCY BYLAWS 21 SECTION 8.1. Emergency Bylaws 21 SECTION 8.2. Meetings 21 SECTION 8.3. Quorum 22 SECTION 8.4. Bylaws 22 SECTION 8.5. Liability 22 SECTION 8.6. Repeal or Change 22 ARTICLE IX
